In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________
               No. 02-18-00345-CV
          ___________________________

   IN RE GERALD ANTHONY WRIGHT, Relator




                Original Proceeding
             Trial Court No. 0272196D


Before BIRDWELL, J.; SUDDERTH, C.J.; and MEIER, J.
          Per Curiam Memorandom Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: October 30, 2018




                                         2